UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                          No. 18-1249


CARLOS B. SMITH, JR.,

                    Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cv-00343-PX)


Submitted: August 31, 2018                                  Decided: September 19, 2018


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Carlos B. Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos B. Smith, Jr., appeals the district court’s order granting summary judgment

to the Defendant in his civil action. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Smith v.

Wash. Metro. Area Transit Auth., No. 8:15-cv-00343-PX (D. Md. Feb. 2, 2018). We

grant Smith leave to proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2